Title: From George Washington to William Gordon, 8 March 1785
From: Washington, George
To: Gordon, William



Dr Sir,
Mt Vernon 8th March 1785.

Since my last to you, I have been favored with several of your letters, which should not have remained so long unacknowledged, had I not been a good deal pressed by matters which could not well be delayed, & because I found a difficulty in complying with your request respecting the profiles—the latter is not in my power to do now, satisfactorily. Some imperfect miniature cuts I send you under cover with this letter—they were designed for me by Miss D’Hart of Elizabethtown—

& given to Mrs Washington; who in sparing them, only wishes they may answer your purpose. For her I can get none cut yet. If Mr Du’Simitere is living, & at Philada, it is possible he may have miniature engravings of most, if not all the military characters you want, & in their proper dresses: he drew many good likenesses from the life, and got them engraved at Paris for sale; among these I have seen Genl Gates, Baron de Steuben, &c.—as also that of your humble servt. The Marqs de la Fayette had left this before your request of his profile came to hand.
You ask if the character of Colo. John Lawrens, as drawn in the Independant Chronicle of the 2d of Decr last, is just. I answer, that such parts of the drawing as have fallen under my own observation is literally so; & that it is my firm belief his merits & worth richly entitle him to the whole picture: no man possessed more of the amor patria—in a word, he had not a fault that I ever could discover, unless intripidity bordering upon rashness, could come under that denomination; & to this he was excited by the purest motives.
The order alluded to in my private letter, a copy of which you requested, I now send. You might have observed, for I believe the same private letter takes notice thereof, that it was consequent of a resolve of Congress, that Fort Washington was so pertinaceously held, before the Ships passed that Post. Without unpacking chests, unbundling papers &ca, I cannot come at to give you a copy of that resolve; but I well remember that after reciting the importance of securing the upper navigation of the Hudson, I am directed to obtain hulks, to sink them for the purpose of obstructing the navigation, & to spare no other cost to effect it. Owing to this the Posts of Forts Washington & Lee, on account of the narrowness of the river—some peculiarity of the channel, & strength of the ground at these places, were laboriously fortified—owing to this we left Fort Washington strongly garrisoned, in our rear, when we were obliged to retreat to the White plains; & owing to this also, Colo. Magaw, who commanded at it, was ordered to defend it to the last extremity. But when, maugre all the obstructions which had been thrown into the channel—all the labour & expence wch had been bestowed on the works—& the risks we had run of the Garrison theretofore, the British Ships of War had, & could

pass those Posts, it was clear to me from that moment, that they were no longer eligable, & that that on the East side of the river ought to be withdrawn whilst it was in our power: in consequence thereof the letter of the 8th of Novr 1776 was written to Genl Greene from the White plains; that Post & all the troops in the vicinity of it being under his orders.
I give this information, and I furnish you with a copy of the order for the evacuation of Fort Washington, because you desire it, not that I want to exculpate myself from any censure which may have fallen on me, by charging another.
I have sent your recipe for the preservation of young plants, to the Alexandria printer; & wish the salutary effect which the author of the discovery in the annual register has pointed to, may be realized: the process is simple, & not expensive, which renders it more valuable.
Some accots say, that matters are in train for an accommodation between the Austrians & Dutch; if so the flames of war may be arrested before they blaze out & become very extensive; but admitting the contrary I hope none of the sparks will light on American ground—which I fear is made up of too much combustible matter for its well being.
Your young friend is in high health, & as full of spirits as an egg shell is of meat —I informed him I was going to write to you, & desired to know if he had any commands—his spontanious answer—I beg he will make haste & come here again. All the rest of the family are well, except Mrs Washington who is too often troubled with bilious and cholicky complaints, to enjoy perfect health; all join in best wishes for you & yours with, Dr Sir Yo[ur]s &c. &c.

G: Washington

